EXHIBIT 10.2

AMENDMENT NO. 2 TO SLOT RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 2 TO SLOT RECEIVABLES PURCHASE AGREEMENT, dated as of
March 23, 2012 (this “Amendment”), is entered into by and among:

(a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),

(b) Tenneco Automotive Operating Company Inc., a Delaware corporation (“Tenneco
Operating”), as initial Servicer (the Servicer, and together with Seller, the
“Seller Parties”),

(c) Wells Fargo Bank, National Association, a national banking association,
individually (“Wells Fargo” and, together with its successors and permitted
assigns, the “SLOT Purchaser”), and as agent for the SLOT Purchaser (in such
capacity, together with its successors and assigns in such capacity, the “SLOT
Agent”), and consented to by JPMorgan Chase Bank, N.A., as First Lien Agent
under the Intercreditor Agreement (as defined below) (in such capacity, together
with its successors and assigns, the “First Lien Agent”).

Capitalized terms used and not otherwise defined herein shall have the meanings
attributed thereto in the Agreement (hereinafter defined).

PRELIMINARY STATEMENTS

The parties hereto are parties to that certain SLOT Receivables Purchase
Agreement dated as of March 26, 2010 (as amended or otherwise modified from time
to time, the “Agreement”).

Seller, Servicer, the SLOT Agent, as Second Lien Agent, and the First Lien Agent
are parties to that certain Intercreditor Agreement dated as of March 26, 2010
(as heretofore amended, the “Intercreditor Agreement”).

Subject to the terms and conditions hereof, the parties hereto agree to amend
the Agreement as hereinafter set forth.

 

  1. Amendments.

1.1. The definitions on Exhibit I to the Agreement of the terms set forth below
are hereby amended and restated in their entirety to read, respectively, as
follows:

“SLOT Termination Date” means March 22, 2013.

“Tenneco Credit Agreement” means that certain Third Amended and Restated Credit
Agreement dated as of March 22, 2012 (amending and restating the credit
agreement dated as of March 16, 2007 (amending and restating the credit
agreement dated as of December 12, 2003 (amending and restating the credit
agreement dated as of September 30, 1999))) (as further amended, restated,
supplemented or otherwise modified from time to time) by and among Tenneco
Automotive, the several lenders from



--------------------------------------------------------------------------------

time to time parties thereto, JPMorgan Chase Bank, as Administrative Agent for
the lenders, and the other financial institutions named therein as agents for
the lenders.

1.2. Clause (i) of Section 9.1 of the Agreement is amended and restated in its
entirety to read as follows:

“(i)(x) The Consolidated Net Leverage Ratio (as defined in the Tenneco Credit
Agreement) as at the last day of any period of four consecutive fiscal quarters
of Tenneco Automotive shall exceed the ratio of 3.5 to 1.00; or

(y) The Consolidated Interest Coverage Ratio (as defined in the Tenneco Credit
Agreement) for any period of four consecutive fiscal quarters of Tenneco
Automotive ending with any fiscal quarter ending (I) on or prior to December 31,
2013 shall be less than 2.55 to 1.00 and (II) thereafter shall be less than 2.75
to 1.0.”.

1.3. Exhibit IV to the Agreement is amended and restated in its entirety as set
forth on Exhibit IV hereto. From and after the date hereof, each reference to
“Exhibit IV” in the Agreement shall mean and be a reference to Exhibit IV
attached hereto.

2. Representations and Warranties. In order to induce the SLOT Agent and the
Purchasers to enter into this Amendment, each of the Seller Parties hereby
represents and warrants to them as follows: (a) The execution and delivery by it
of this Amendment and each other Transaction Document to which it is a party,
and the performance of its obligations hereunder and thereunder, are within its
organizational powers and authority and have been duly authorized by all
necessary organizational action on its part, (b) this Amendment has been duly
executed and delivered by it, (c) each of its representations and warranties set
forth in Article V of the Agreement is true and correct as of the date hereof in
all material respects as though made on and as of such date, it being understood
that the foregoing materiality qualifier shall not apply to any representation
that itself contains a materiality threshold, and (d) as of the date hereof, no
event has occurred and is continuing that would constitute a Amortization Event
or a Amortization Event.

3. Conditions Precedent. Effectiveness of this Amendment is subject to the prior
or contemporaneous satisfaction of each of the following conditions precedent:

(a) The SLOT Agent shall have received: (i) counterparts hereof, duly executed
by each of the parties hereto, (ii) counterparts to Second Amended and Restated
Fee Letter dated the date hereof (the “Fee Letter”), duly executed by each of
the parties thereto and (ii) receipt of any fee payable under (and as defined
in) the Fee Letter.

(b) Each of the representations and warranties contained in Section 2 of this
Amendment shall be true and correct in all material respects, it being
understood that the foregoing materiality qualifier shall not apply to any
representation that itself contains a materiality threshold.

 

2



--------------------------------------------------------------------------------

4. Miscellaneous.

4.1. CHOICE OF LAW . THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

4.2. Integration; Binding Effect; Survival of Terms

(a) This Amendment contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof superseding all prior oral or written understandings.

(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy).

4.3. Counterparts; Severability. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same Agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of a signature page to
this Amendment. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.4. Ratification. Except as expressly modified hereby, the Agreement is hereby
ratified, approved and confirmed in all respects.

<Signature Pages Follow>

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Second Lien Agent

By:  

/s/ Michael J. Landry

Name:  

Michael J. Landry

Title:  

Vice President

 

ACKNOWLEDGED AND CONSENTED TO:

JPMORGAN CHASE BANK, N.A.,

as First Lien Agent

By:  

/s/ Corina Mills

Name:  

Corina Mills

Title:  

Executive Director



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE RSA COMPANY, a

Delaware corporation

By:  

/s/ John E. Kunz

Name:  

John E. Kunz

Title:  

President and Treasurer

TENNECO AUTOMOTIVE OPERATING

COMPANY INC., a Delaware corporation

By:  

/s/ Gary Silha

Name:  

Gary Silha

Title:  

Assistant Treasurer

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment, confirms that its Performance Undertaking remains unaltered
and in full force and effect and hereby reaffirms, ratifies and confirms the
terms and conditions of its Performance Undertaking:

 

TENNECO INC., a Delaware corporation By:  

/s/ John E. Kunz

Name:  

John E. Kunz

Title:  

Vice President Treasurer and Tax